EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a driving device configured to generate a signal to controllably drive the first lens module and the second lens module;; and a switching device configured to selectively transmit the signal generated from the driving device to one liquid lens of the first liquid lens and the second liquid lens; wherein the driving device comprises a controller configured to repeat, for a preset time, an operation of opening one switch of two switches comprised in the switching device and short- circuiting the other switch, wherein the first lens module and the second lens module have mutually different viewing angles, and wherein the first lens module is disposed on a first optical axis and the second lens module is disposed on a second optical axis, the first optical axis and the second optical axis being in parallel to each other, in combination with the rest of the limitations of the claim.
Regarding claim 15, no prior art could be located that teaches or fairly suggests  generating, by a driving device, a signal controlling driving of the first lens module and the second lens module; and transmitting a same signal generated from the driving device to the first liquid lens and the second liquid lens, or selectively transmitting, by a switching device, a signal generated from the driving device to one liquid lens of the first liquid lens and the second liquid lens, wherein the step of generating, by the driving device, a signal for controlling driving of the first lens module and the second lens module includes repeating for a preset time, by a controller, a step of opening one switch of two switches comprised in the switching device, and short- circuiting the other switch, wherein the first lens module and the second lens module have mutually different viewing angles, and wherein the first lens module is disposed on a first optical axis and the second lens module is disposed on a second optical axis, the first optical axis and the second optical axis being in parallel to each other, in combination with the rest of the limitations of the claim.
Regarding claim 20, no prior art could be located that teaches or fairly suggests a driving device configured to generate a signal to controllably drive the first lens module and the second lens module; and a switching device configured to selectively transmit the signal generated from the driving device to one liquid lens of the first liquid lens and the second liquid lens; wherein the driving device comprises a controller configured to repeat, for a preset time, an operation of opening one switch of two switches comprised in the switching device and short- circuiting the other switch, and wherein the first lens module is disposed on a first optical axis and the second lens module is disposed on a second optical axis, the first axis and the second optical axis being in parallel to each other, in combination with the rest of the limitations of the claim.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697